DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oshitani et alia (US Patent Number 7,299,645), hereinafter “Oshitani”.
Re claim 1, Oshitani discloses an apparatus (see the embodiment of Figs. 1 and 2) for controlling a circulation of a fluid to, and an evacuation of the fluid from, an external fluid circuit (including ref. nos. 70, 51, and 30), the apparatus comprising; a supply passageway (414a, 414b, 411d) for supplying the fluid to the external fluid circuit; a control valve (including 413) disposed in the supply passageway for selectively stopping the circulation of the fluid to the external fluid circuit (see Fig. 1), and for diverting the fluid to a bypass passageway (including 420a, 420b, 420c), whereby a circulation of the fluid through the bypass passageway creates a suction force in the bypass passageway (see col. 6, lines 33-60); a return passageway (from the outlet of ref. no. 30 to 411b) for returning the fluid from the external fluid circuit; a suction passageway (411b) coupling the bypass passageway to at least one of the return passageway or the supply passageway (the suction passageway is coupled to the return passageway), for evacuating at least a portion of the fluid from the external fluid circuit (see col. 6, lines 33-60).
Oshitani fails to disclose a return check valve disposed in the return passageway for preventing a backflow of the fluid through the return passageway.  However, Oshitani discloses a check valve (52) in a different portion of system to prevent backflow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a return check valve in the return passageway between ref. nos. 30 and 411b) in order to prevent backflow of the refrigerant (in the modification, preventing backflow to the evaporator) as taught by Oshitani (see col. 5, lines 39-41 for the general teaching of check valves preventing backflow).
Re claim 2, the modified Oshitani discloses the apparatus of claim 1, wherein: at least one section of the bypass passageway has a gradually changing cross-sectional area (420a) coupled to at least one fluid restriction (420b).
Re claim 3, the modified Oshitani discloses the apparatus of claim 1 wherein: no other valve is disposed in the supply passageway or the bypass passageway apart from the control valve (see Figs. 1 and 2). 
Re claim 4, the modified Oshitani discloses the apparatus of claim 1 wherein: the control valve is a multi-way valve with a first position for delivering the fluid from the supply passageway to the external fluid circuit (see Fig. 2), and a second position for diverting the fluid from the supply passageway to the bypass passageway (See Fig. 1).
Re claim 5, the modified Oshitani discloses the apparatus of claim 1 wherein: no more than a single actuator (plunger 431 driven by coil 432) is required to operate the apparatus.
Re claim 6, the modified Oshitani discloses the apparatus of claim 1 wherein: no more than a single suction passageway is required to be coupled to the at least one of the supply passageway or the return passageway (a single suction passageway 411b is coupled to the return passageway from the outlet of ref. no. 30 to 411b).
Re claim 11, see the discussion of claims 1 and 3 above and note that no more than a single control valve and a single check valve are required for the apparatus to control the circulation of the fluid to, and an evacuation of the fluid from, the external fluid circuit (as shown in the embodiment of Figs. 1 and 2).
Re claim 12, the modified Oshitani discloses the apparatus of claim 11 wherein; no valves of any type are required in the bypass passageway.
Re claim 13, the modified Oshitani discloses the structure of claim 13, lines 5-19 (see the rejection of claim 1 above).  The modified Oshitani discloses the specific use as being in a refrigeration system and is silent as to a device utilizing a fluid flow, wherein the device comprises at least one of: a resistance welding machine, a semiconductor device, an electronic circuit, or a semiconductor fabrication equipment.  The examiner takes official notice that any of a resistance welding machine, a semiconductor device, an electronic circuit, or a semiconductor fabrication equipment are old and well known in the art and the apparatus of claim 1 would be employed with such devices in order to control flow to and from thereto.  Alternatively, or additionally, a resistance welding machine, a semiconductor device, an electronic circuit, or a semiconductor fabrication equipment could use the refrigeration circuit of the modified Oshitani in order to cool the device.
Re claims 14-19, the method claims are met by the general use of the structure set forth in claims 1-6.

Allowable Subject Matter
Claims 7-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner works a part-time schedule and can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753